803 F.2d 1181Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Joseph Edward Lee SULLIVAN, Defendant-Appellant.
No. 86-7604.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1986.Decided Oct. 22, 1986.

Joseph E.L. Sullivan, petitioner pro se.
Justin W. Williams, Office of the U.S. Attorney, for appellee.
E.D.Va.
AFFIRMED.
Before RUSSELL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Sullivan, CR No. 76-233-A;  C/A No. 86-469-AM (E.D.Va., Apr. 29, 1986).*


2
AFFIRMED.



*
 Although Plaster v. United States, 720 F.2d 340 (4th Cir.1983), does not address the issue for which it is cited, the district court did not err by treating Sullivan's petition as an application for relief under 28 U.S.C. Sec. 2255.  See Miller v. United States, 564 F.2d 103, 105 (1st Cir.1977)